Citation Nr: 1418111	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-47 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss.

2. Entitlement to service connection for a sleep disorder, to include insomnia and obstructive sleep apnea.

3. Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1972 to May 1976.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed the Veteran's physical claims file and the Virtual VA electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC). VA will notify the appellant if further action is required.


REMAND

Additional development is required prior to appellate review, and the matter is REMANDED to the AMC for the following actions:  

With regards to his claim for a sleep disorder, the Veteran contends his insomnia, and subsequent obstructive sleep apnea, were aggravated by his active service.  

Regulations provide that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2013).

Also, with regards to his claim for acquired psychiatric disorder, to include major depressive disorder, the Veteran contends it was aggravated by his active service.
The Board notes that his claim for an acquired psychiatric disorder (claimed as major depressive disorder), has been construed broadly and recharacterized.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board further notes that personality disorders are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2011); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 (1992).  As used herein, the term "acquired psychiatric disorder" is not intended to include a personality disorder.

Additionally, any current treatment records must be obtained prior to a decision being rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all VA and non-VA healthcare providers that have treated him for his bilateral hearing disability, sleep disorder and acquired psychiatric disability from August 2009.  Provide the Veteran with appropriate release of information forms and attempt to obtain all records that he adequately identifies.

2.  Thereafter, schedule the Veteran for a VA audiological examination to determine the level of disability of his bilateral hearing loss.  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided.  38 C.F.R. § 4.85(a) (2013).  The examiner must also provide a full description of the functional effects caused by the bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

THE EXAMINER MUST ALSO REPORT WHETHER THE VETERAN DEMONSTRATES ANY UNUSUAL HEARING PATTERNS. The examiner must provide a comprehensive report including a complete explanation for his or her opinion.

3.  Schedule the Veteran for a VA examination for his sleep disorder.  All indicated tests and studies are to be performed.  In conjunction with the examination, the entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place must be included in the report of the examiner. 

The examiner's attention is called to the following:

A review of his service treatment records (STRs) shows that at his February 1972 entrance examination, he reported a history of difficulty sleeping.  In August 1972 and again in January 1973, it was noted that the Veteran had insomnia.  At his March 1976 separation, he reported difficulty with sleeping.

A December 2008 private medical opinion from Dr. B.B. notes that the Veteran had insomnia and attributed it to his active service.  He, however, did not provide a detailed rationale for his finding.

In December 2009, the Veteran had a VA examination.  At that examination, he reported that he was diagnosed with obstructive sleep apnea in 1996 and underwent sleep surgery. The examiner diagnosed him with obstructive sleep apnea and opined that it was less likely as not that the Veteran's sleep apnea was caused by his military service.  That opinion is not adequate for adjudication purposes because the examiner did not consider whether his sleep disorder was aggravated by his active service.

Opinions must then be given to address the following:

(a) Is there clear and unmistakable (obvious or manifest, undebatable) evidence that any sleep disorder pre-existed the Veteran's active service.

(b) If any sleep disorder pre-existed the Veteran's active service, is there clear and unmistakable evidence that the Veteran's preexisting sleep disorder was not aggravated by his active service beyond its natural progression. 
 
(c) If the examiner determines that the Veteran's acquired sleep disorder did not pre-exist service, then the examiner must state whether the Veteran's diagnosed sleep disorder had its onset in service or is otherwise etiologically related to active service . 

The examiner must provide a comprehensive report including a complete explanation for any opinion reached.

4. Schedule the Veteran for a VA mental health evaluation to determine the nature and etiology of any acquired psychiatric disability by a psychiatrist or psychologist.  The claims file and a complete copy of this must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner must indicate that this has been accomplished.  All necessary studies and tests must be conducted. The examiner's attention is called to the following:

His STRs shows that he listed depression at his February 1972 entrance examination and again at his March 1976 separation.  It is documented that in June 1972 he was referred for a mental health consultation and interviewed.  It was also noted in August 1972 that the Veteran had difficulty adjusting to his deployment in Germany and that he would see a social worker.  In January 1973, the examiner noted that that he was highly nervous.

A review of his VA medical records shows that the Veteran has continuous treatment for major depressive disorder.  An August 2007 Psychiatry Consult Note documented his report of a suicide attempt in 1975 while still on active service.

The Veteran had a VA mental health evaluation in December 2009.  The examiner diagnosed him with bipolar II disorder, alcohol dependence and cluster B personality disorder.  She opined that his active service did not permanently aggravate his mental health issues of alcohol dependence, depression, anxiety or bipolar disorder.  The examiner noted that there were no indications of any mental health treatment in his file although he checked off depressed mood/anxiety on the entrance and discharge examination.  She commented that any mental health issues were related to alcohol dependence and prior to his military abuse issues.  That opinion is not adequate for adjudication purposes because it was based on an inaccurate factual history.  As discussed above, the Veteran was referred to mental health services and there is indication from the record that he did receive treatment.  Additionally, while the examiner diagnosed him with bipolar II, alcohol dependence and cluster B personality disorder, her opinion indicated that he also had depression and anxiety.  

Opinions must then be given to address the following:

(a) Is there clear and unmistakable (obvious or manifest, undebatable) evidence that any psychiatric disorder (most notably major depressive disorder) pre-existed the Veteran's active service.

(b) If any acquired psychiatric disorder pre-existed the Veteran's active service, is there clear and unmistakable evidence that the Veteran's preexisting acquired psychiatric disorder was not aggravated by his active service beyond its natural progression. 

(c) If the examiner determines that the Veteran's acquired psychiatric disorder did not pre-exist service, then the examiner must state whether the Veteran's diagnosed acquired psychiatric disorder had its onset in service or is otherwise etiologically related to active service.

The examiner must provide a comprehensive report including a complete explanation for any opinions.

5. Ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6. Readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  CONSIDERATION OF THE HEARING LOSS RATING CLAIM MUST ADDRESS THE VETERAN'S CONTENTION THAT AN EXTRASCHEDULAR EVALUATION IS WARRANTED. If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



